AMENDED AND RESTATED
STOCK PLEDGE AGREEMENT


STOCK PLEDGE AGREEMENT ("Agreement") entered into as of the 29th day of July
2008 by and among Able Income Fund, LLC (the “Secured Party”), and those persons
identified on the signature page hereof (each a “Pledgor”).


RECITALS


A. Pledgor has agreed to pledge certain shares as security for: (i) the
performance by Power3Medical Products, Inc. A New York corporation of its
obligations under its Debentures in an aggregate face amount of (i) Two Hundred
Thousand and 00/100 Dollars ($200,000.00) payable to the Secured Party (the
“Initial Debenture”), and (ii) Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) payable to the Secured Party (the “New Debenture” and collectively
with the Initial Debenture, the “Debentures”) and (iii) the performance by
Pledgor of its Guaranty delivered to Secured Party of even date herewith.
Capitalized terms in this Agreement which are not identified herein will have
the meanings given such terms in the Debentures.


B. The Secured Party is willing to accept the Debentures from the Company only
upon receiving Pledgor’s Guaranty and pledge of certain stock as set forth in
this Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Grant of Security Interest. Pledgor hereby pledges to the Secured Party as
collateral and security for the Secured Obligations (as defined in paragraph 2)
the securities initially set forth on the attached Schedule 1 of this Agreement,
(the “Pledged Shares”). Unless otherwise set forth on Schedule 1 of this
Agreement, Pledgor is the beneficial and record owner of the Pledged Shares set
forth opposite such Pledgor’s name on such Schedule. Such Pledged Shares,
together with any additions, replacements, accessions substitutes therefor, or
proceeds thereof, are hereinafter referred to collectively as the
“Collateral.” Market Value means the average closing bid price for the ten
trading days prior to the date on which the Collateral is valued for purposes of
this Section 1.


2. Secured Obligations. During the term hereof, the Collateral shall secure the
following:


a. The performance by the Company of its obligations, covenants, and agreements
under the Debentures.



 
b. The performance by the Pledgor of its obligations, covenants, and agreements
under the Guaranty.



The obligations, covenants and agreements described in clause (a) and (b) are
the “Secured Obligations.”


3. Perfection of Security Interests. (a) Upon execution of this Agreement by
each Pledgor, such Pledgor shall deliver the Pledge Shares, together with Stock
Powers (with Medallion Guarantees annexed).
 
(b) The Company and each Pledgor will, at its expense, cause to be searched the
public records with respect to the Collateral and will execute, deliver, file
and record (in such manner and form as each Secured Party may require), or
permit each Secured Party to file and record, as its attorney in fact, any
financing statements, any carbon, photographic or other reproduction of a
financing statement or this Agreement (which shall be sufficient as a financing
statement hereunder), any specific assignments or other paper that may be
reasonably necessary or desirable, or that such Secured Party may request, in
order to create, preserve, perfect or validate any Security Interest or to
enable such Secured Party to exercise and enforce its rights hereunder with
respect to any of the Collateral. The Company and each of the Pledgor hereby
appoints each Secured Party as the Company's or such Pledgor’s attorney-in-fact
to execute in the name and behalf of the Company or such Pledgor, as the case
may be, such additional financing statements as such Secured Party may request.


4. Assignment. In connection with the transfer of the Debentures in accordance
with their terms, a Secured Party may assign or transfer the whole or any part
of its security interest granted hereunder, and may transfer as collateral
security the whole or any part of Secured Party's security interest in the
Collateral. Any transferee of the Collateral shall be vested with all of the
rights and powers of Secured Party hereunder with respect to the Collateral.
 
 
 

--------------------------------------------------------------------------------

 


5. Pledgor’s Warranty. (A) Title. Pledgor represents and warrants hereby to the
Secured Party as follows with respect to the Pledged Shares set forth opposite
such Pledgor’s name on Schedule 1 to this Agreement:
 
(i) that the Collateral is free and clear of any encumbrances of every nature
whatsoever, and such Pledgor is the sole owner of the Pledged Shares;
 
(ii) Such Pledgor further agree not to grant or create, any security interest,
claim, lien, pledge or other encumbrance with respect to such Collateral or
attempt to sell, transfer or otherwise dispose of the Collateral, until the
Secured Obligations have been paid in full or this Agreement terminates; and
 
(iii) this Agreement constitutes a legal, valid and binding obligation of such
Pledgor enforceable in accordance with its terms (except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, and similar laws, now or hereafter in effect),
 
B. Other:  (i) Pledgor has made necessary inquiries of the Company and believes
that the Company fully intends to fulfill and has the capability of fulfilling
the Secured Obligations to be performed by the Company in accordance with the
terms of the Debenturess.


(ii) The Pledgor is not acting, and has not agreed to act, in any plan to sell
or dispose of any Shares in a manner intended to circumvent the registration
requirements of the Securities Act of 1933, as amended, or any applicable state
law.


(iii) Pledgor has been advised by counsel of the elements of a bona-fide pledge
for purposes of Rule 144(d)(3)(iv) under the Securities Act of 1933, as amended,
including the relevant SEC interpretations and affirm the pledge of shares by
each of the undersigned pursuant to this Pledge Agreement will constitute a
bona-fide pledge of such shares for purposes of such Rule.


6. Collection of Dividends and Interest. During the term of this Agreement and
so long as Pledgor is not in default under the Debenturess, Pledgor is
authorized to collect all dividends, distributions, interest payments, and other
amounts that may be, or may become, due on any of the Collateral.


7. Voting Rights. During the term of this Agreement and until such time as this
Agreement has terminated or Secured Party has exercised its rights under this
Agreement to foreclose its security interest in the Collateral, Pledgor shall
have the right to exercise any voting rights evidenced by, or relating to, the
Collateral.


8. Warrants and Options. In the event that, during the term of this Agreement,
subscription, spin-off, warrants, dividends, or any other rights or option shall
be issued in connection with the Collateral, such warrants, dividends, rights
and options shall be immediately delivered to Secured Party to be held under the
terms hereof in the same manner as the Collateral.


9. Preservation of the Value of the Collateral. Pledgor shall pay all taxes,
charges, and assessments against the Collateral and do all acts necessary to
preserve and maintain the value thereof.


10. Secured Party as Pledgor's Attorney-in-Fact.


(a) Pledgor hereby irrevocably appoints Secured Party as Pledgor's
attorney-in-fact, with full authority in the place and stead of Pledgor and in
the name of Pledgor, Secured Party or otherwise, from time to time at Secured
Party's discretion, to take any action and to execute any instrument that
Secured Party may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including: (i) upon the occurrence and during the
continuance of an Event of Default, to receive, indorse, and collect all
instruments made payable to Pledgor representing any dividend, interest payment
or other distribution in respect of the Collateral or any part thereof to the
extent permitted hereunder and to give full discharge for the same and to
execute and file governmental notifications and reporting forms; (ii) to arrange
for the transfer of the Collateral on the books of any of the Company or any
other Person to the name of Secured Party or to the name of Secured Party's
nominee.
 
 
 

--------------------------------------------------------------------------------

 


(b) In addition to the designation of Secured Party as Pledgor's
attorney-in-fact in subsection (a), Pledgor hereby irrevocably appoints Secured
Party as Pledgor's agent and attorney-in-fact to make, execute and deliver any
and all documents and writings which may be necessary or appropriate for
approval of, or be required by, any regulatory authority located in any city,
county, state or country where Pledgor or any of the Company engage in business,
in order to transfer or to more effectively transfer any of the Pledged
Interests or otherwise enforce Secured Party's rights hereunder.


11. Remedies upon Default.


Upon the occurrence and during the continuance of an Event of Default under the
Debentures and/or the Guaranty “Event of Default”):


(a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Code
(irrespective of whether the Code applies to the affected items of Collateral),
and Secured Party may also without notice (except as specified below) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker's board or at any of Secured Party's offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as Secured Party may deem
commercially reasonable, irrespective of the impact of any such sales on the
market price of the Collateral. To the maximum extent permitted by applicable
law, Secured Party may be the purchaser of any or all of the Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply all or any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Pledgor,
and Pledgor hereby waives (to the extent permitted by law) all rights of
redemption, stay, or appraisal that it now has or may at any time in the future
have under any rule of law or statute now existing or hereafter enacted. Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) calendar days notice to Pledgor of the time and place of any public sale or
the time after which a private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. To the maximum extent permitted
by law, Pledgor hereby waives any claims against Secured Party arising because
the price at which any Collateral may have been sold at such a private sale was
less than the price that might have been obtained at a public sale, even if
Secured Party accepts the first offer received and does not offer such
Collateral to more than one offeree.


(b) Pledgor hereby agrees that any sale or other disposition of the Collateral
conducted in conformity with reasonable commercial practices of banks, insurance
companies, or other financial institutions in the city and state where Secured
Party is located in disposing of property similar to the Collateral shall be
deemed to be commercially reasonable.


(c) Pledgor hereby acknowledges that the sale by Secured Party of any Collateral
pursuant to the terms hereof in compliance with the Securities Act of 1933 as
now in effect or as hereafter amended, or any similar statute hereafter adopted
with similar purpose or effect (the "Securities Act"), as well as applicable
"Blue Sky" or other state securities laws, may require strict limitations as to
the manner in which Secured Party or any subsequent transferee of the Collateral
may dispose thereof. Pledgor acknowledges and agrees that in order to protect
Secured Party's interest it may be necessary to sell the Collateral at a price
less than the maximum price attainable if a sale were delayed or were made in
another manner, such as a public offering under the Securities Act. Pledgor has
no objection to sale in such a manner and agrees that Secured Party shall have
no obligation to obtain the maximum possible price for the Collateral. Without
limiting the generality of the foregoing, Pledgor agrees that, upon the
occurrence and during the continuation of an Event of Default, Secured Party
may, subject to applicable law, from time to time attempt to sell all or any
part of the Collateral by a private placement, restricting the bidders and
prospective purchasers to those who will represent and agree that they are
purchasing for investment only and not for distribution. In so doing, Secured
Party may solicit offers to buy the Collateral or any part thereof for cash,
from a limited number of investors reasonably believed by Secured Party to be
institutional investors or other accredited investors who might be interested in
purchasing the Collateral. If Secured Party shall solicit such offers, then the
acceptance by Secured Party of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Collateral.


(d) If Secured Party shall determine to exercise its right to sell all or any
portion of the Collateral pursuant to this Section, Pledgor agrees that, upon
request of Secured Party, Pledgor will, at its own expense:
 
 
 

--------------------------------------------------------------------------------

 


(i) execute and deliver, or cause the officers and directors of the Company to
execute and deliver, to any person, entity or governmental authority as Secured
Party may choose, any and all documents and writings which, in Secured Party's
reasonable judgment, may be necessary or appropriate for approval, or be
required by, any regulatory authority located in any city, county, state or
country where Pledgor or the Company engage in business, in order to transfer or
to more effectively transfer the Pledged Interests or otherwise enforce Secured
Party's rights hereunder; and


(ii) do or cause to be done all such other acts and things as may be necessary
to make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law; and


(iii) cause the Company to timely file all periodic reports required to be filed
by the Company under the Securities Exchange Act of 1934.


Pledgor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section and that such failure would not be
adequately compensable in damages, and therefore agrees that its agreements
contained in this Section may be specifically enforced.


(e) PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY LAW: (i) ANY
CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE TIME SECURED
PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN THIS SECTION;
(ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT IT NOW HAS OR MAY AT ANY
TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN SUBSECTION (a) OF THIS
SECTION 11, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.


12.  (a)Term of Agreement. This Agreement shall continue in full force and
effect until the earlier of the payment in full of the Debentures. If the
Debentures is paid in full, the security interests in the relevant Collateral
shall be deemed released, and any portion of the Collateral not transferred to
or sold by any one or more Secured Parties shall be returned to the Pledgor (and
for such purpose, delivery to Darrin Ocasio, Esq., of Sichenzia Ross Friedman
Ference LLP of New York, NY shall deemed to comply with such return
requirement). Upon termination of this Pledge Agreement, the relevant Collateral
shall be returned within five (5) Trading Days to Debtor or to the Pledgor, as
contemplated above.


(b) Application of Proceeds. Upon the occurrence and during the continuance of
an Event of Default, any cash held by Secured Party as Collateral and all cash
Proceeds received by Secured Party in respect of any sale of, collection from,
or other realization upon all or any part of the Collateral pursuant to the
exercise by Secured Party of its remedies as a secured creditor as provided in
Section 9 shall be applied from time to time by the Secured Part as provided in
the Debentures.


13. Indemnity and Expenses.


Pledgor agrees:


(a) To indemnify and hold harmless Secured Party and each of its directors,
officers, employees, agents and affiliates from and against any and all claims,
damages, demands, losses, obligations, judgments and liabilities (including,
without limitation, reasonable attorneys' fees and expenses) in any way arising
out of or in connection with this Agreement or the Secured Obligations, except
to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and


(b) To pay and reimburse Secured Party upon demand for all reasonable costs and
expenses (including, without limitation, reasonable attorneys' fees and
expenses) that Secured Party may incur in connection with (i) the custody, use
or preservation of, or the sale of, collection from or other realization upon,
any of the Collateral, including the reasonable expenses of re-taking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, (ii) the exercise or enforcement of any rights or remedies
granted hereunder, under the Debentures or otherwise available to it (whether at
law, in equity or otherwise), or (iii) the failure by Pledgor to perform or
observe any of the provisions hereof. The provisions of this Section shall
survive the execution and delivery of this Agreement, the repayment of any of
the Secured Obligations, the termination of the commitments of Secured Party
under the Debentures and the termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


14. Duties of Secured Party.


The powers conferred on Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose on it any duty to exercise such
powers. Except as provided in Section 9-207 of the Code, Secured Party shall
have no duty with respect to the Collateral or any responsibility for taking any
necessary steps to preserve rights against any Persons with respect to any
Collateral.


15. Choice of Law and Venue; Submission to Jurisdiction; Service of Process.


(a) THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF). THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL
BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK OR, AT THE SOLE OPTION OF SECURED PARTY,
IN ANY OTHER COURT IN WHICH SECURED PARTY SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY.


(b) PLEDGOR HEREBY SUBMITS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.


(c) PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, OR OTHER
PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO PLEDGOR AT ITS ADDRESS FOR NOTICES IN ACCORDANCE WITH THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
PLEDGOR'S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.


(d) NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF
SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY SECURED PARTY OF ANY JUDGMENT OR ORDER OBTAINED IN
SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN
ANY OTHER APPROPRIATE FORUM OR JURISDICTION.


16. Amendments; etc.


No amendment or waiver of any provision of this Agreement nor consent to any
departure by Pledgor herefrom shall in any event be effective unless the same
shall be in writing and signed by Secured Party, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of Secured Party to exercise, and no
delay in exercising any right under this Agreement, any other Credit Document,
or otherwise with respect to any of the Secured Obligations, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Agreement, any other Credit Document, or otherwise with respect to any of the
Secured Obligations preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided for in this Agreement or
otherwise with respect to any of the Secured Obligations are cumulative and not
exclusive of any remedies provided by law.


17. Notices.


Unless otherwise specifically provided herein, all notices shall be in writing
addressed to the respective party as set forth below: and may be personally
served, faxed, telecopied or sent by overnight courier service or United States
mail:
 
 
 

--------------------------------------------------------------------------------

 


If to Pledgor: 
 
Steven B. Rash
c/o Power3 Medical Products, Inc.
3400 Research Forest Drive
The Woodlands, Texas 77381
Fax No.: 281-466-1481


with a copy to: 


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Fl.
New York, NY 10006  
 
Fax No.: 212-930-9725
Attn: Darrin M. Ocasio, Esq.


If to Secured Party:
 
Fax No.:


with a copy to: 


Fax No.:


Any notice given pursuant to this section shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by fax, on the date
of transmission if transmitted on a Business Day before 4:00 p.m. at the place
of receipt or, if not, on the next succeeding Business Day; (c) if delivered by
overnight courier, two (2) days after delivery to such courier properly
addressed; or (d) if by United States mail, four (4) Business Days after
depositing in the United States mail, with postage prepaid and properly
addressed. Any party hereto may change the address or fax number at which it is
to receive notices hereunder by notice to the other party in writing in the
foregoing manner.


18. Continuing Security Interest.


This Agreement shall create a continuing security interest in the Collateral and
shall: (a) remain in full force and effect until the indefeasible payment in
full of the Secured Obligations, including the cash collateralization,
expiration, or cancellation of all Secured Obligations, if any, consisting of
letters of credit, and the full and final termination of any commitment to
extend any financial accommodations under the Credit Agreement; (b) be binding
upon Pledgor and its successors and assigns; and (c) inure to the benefit of
Secured Party and its successors, transferees, and assigns. Upon the
indefeasible payment in full of the Secured Obligations, including the cash
collateralization, expiration, or cancellation of all Secured Obligations, if
any, consisting of letters of credit, and the full and final termination of any
commitment to extend any financial accommodations under the Credit Agreement,
the security interests granted herein shall automatically terminate and all
rights to the Collateral shall revert to Pledgor. Upon any such termination,
Secured Party will, at Pledgor's expense, execute and deliver to Pledgor such
documents as Pledgor shall reasonably request to evidence such termination. Such
documents shall be prepared by Pledgor and shall be in form and substance
reasonably satisfactory to Secured Party.


19. Security Interest Absolute.


To the maximum extent permitted by law, all rights of Secured Party, all
security interests hereunder, and all obligations of Pledgor hereunder, shall be
absolute and unconditional irrespective of:


(a) any lack of validity or enforceability of any of the Secured Obligations or
any other agreement or instrument relating thereto, including any of the Credit
Documents;
 
 
 

--------------------------------------------------------------------------------

 


(b) any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any of the Credit Documents, or any other
agreement or instrument relating thereto;


(c) any exchange, release, or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty for
all or any of the Secured Obligations; or


(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, Pledgor.


20. Headings.


Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.


21. Severability.


In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.


22. Counterparts; Telefacsimile Execution.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, or binding effect
hereof.


23. Waiver of Marshaling.


Each of Pledgor and Secured Party acknowledges and agrees that in exercising any
rights under or with respect to the Collateral: (a) Secured Party is under no
obligation to marshal any Collateral; (b) may, in its absolute discretion,
realize upon the Collateral in any order and in any manner it so elects; and (c)
may, in its absolute discretion, apply the proceeds of any or all of the
Collateral to the Secured Obligations in any order and in any manner it so
elects. Pledgor and Secured Party waive any right to require the marshaling of
any of the Collateral.


24. Waiver of Jury Trial.


PLEDGOR AND SECURED PARTY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
PLEDGOR AND SECURED PARTY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Pledgor and Secured Party have caused this Agreement to be
duly executed and delivered by their officers thereunto duly authorized as of
the date first written above.
 

 
STEVEN B. RASH


By: ________________________________


____________________________________


____________________________________


By: ________________________________
Title: ______________________________

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1



 
1.
The Numbers of the stock certificates evidencing 14,048,369 shares of common
stock of Power3Medical Products, Inc., which are pledged pursuant to the Stock
Pledge Agreement, dated July 1, 2009, are as follows:



Name of Shareholder
 
Certificate #
 
# of Shares
Steven B. Rash
 
15551
 
11,225,869
Steven B. Rash
 
201
 
1,500,000
Steven B. Rash
 
15339
 
1,000,000
Steven B. Rash
 
15342
 
322,500

 

 
____________________________
STEVEN B. RASH



ACKNOWLEDGMENT


STATE OF ______________ :
                                                      ss:
COUNTY OF ____________ :




BE IT REMEMBERED that on this ___ day of ______, 2008, before me, the
subscriber, personally appeared Steven B. Rash who, being by me duly sworn on
his oath, deposed and made proof to my satisfaction that the information and
statements set forth above are true and correct as of this date.
 

 
____________________________
Notary Public, State of

 
 
 

--------------------------------------------------------------------------------

 

Schedule 2




Pledgor Information:


For Pledgor That Is a Registered Organization
Jurisdiction of Organization:
______________________________________________________


Type of Organization:
___________________________________________________________


Organizational ID Number (if any):
________________________________________________


For Pledgor That Is An Individual: Steven B. Rash


Address of Principal Residence: See Notice section


For Pledgor That Is Neither a Registered Organization nor an Individual:


Type of Organization:
___________________________________________________________
 
 
 

--------------------------------------------------------------------------------

 